Title: To George Washington from Juan de Miralles, 25 May 1779
From: Miralles, Don Juan de
To: Washington, George



Honorable sir
Philadelphia May the 25th 1779

I had written the annexed Letter & was just about to send to Your Excellency, when on the 23d inst. Major Monroe delivered me your favor of the 18th together with duplicates & triplicates of that which you desire to be sent to the Governor of the Havanah by the 1st favorable opportunity. I beg leave to Express my grateful sense of the unequivocal marks of affection which Your Excellency is pleased to add to those with which you have already honored me.
I will certainly make use of the first favorable Opportunity to transmit your Letters to the Havannah. Please to accept, sir, of my sincere Thanks for the favours you have conferred upon me. And that God may prolong your precious Days for many Years to come, is the sincere wish of sir your Excellency’s most obedient & most humble servant
de Miralles
 